HAWKINS, Circuit Judge,
concurring in part and dissenting in part.
I concur in all but the majority’s determination with respect to the marital visitation special condition. Applying what appears to me the proper review standard, see 18 U.S.C. § 3583(d); United States v. Gementera, 379 F.3d 596, 600-01 (9th Cir. 2004) (“Within the[ ] bounds [of 18 U.S.C. § 3583(d) ], we have recognized the flexibility and considerable discretion the district courts exercise to impose conditions of supervised release, up to and including limits upon the exercise of fundamental rights.”), and especially given Chong’s history of domestic abuse, I would defer to the more detailed familiarity of the district court in such matters and affirm across the board.